Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a device, classified in CPC G01N 21/648.
II. Claims 14-20, drawn to a method, classified in CPC C12Q 1/6874.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand (e.g. the steps of “applying” and “incorporating” can be performed by hand). Additionally, the apparatus as claimed can be used to practice another and materially different process (e.g. the device can be used to secure and detect other molecules other than a polynucleotide template).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC G01N 21/648, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC C12Q 1/6874, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Schell on 06/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114. 
The limitations “to secure a target polynucleotide template”, “configured to detect a fluorescent signal…”, “to provide energy to the energy propagation layer”, and “configured to limit transmission…” are interpreted as intended uses of the claimed device and are given patentable weight to the extent which effects the structure of the device.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the semiconductor structure" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-13 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “wherein the set of detectors are defined within the semiconductor structure by a p-type substrate…” in lines 9-10. It is unclear if the “p-type substrate…and p-type implant…” limitations are for the entire “set of detectors” or of the limitations are describing an individual detector of “the set of detectors”. Does each detector have a p-type substrate, deep n-type implant, shallow n-type implant, and a p-type implant over the shallow n-type implant?  Claims 2-13 are rejected by virtue of their dependence on a rejected base claim. The claim is being interpreted as each “detector” of the set of detectors are defined within the semiconductor structure by a p-type substrate, deep n-type implant, shallow n-type implant, and a p-type implant over the shallow n-type implant

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 10-13 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20100256918 A1) in view of Nordman et al. (US 20090305287 A1).
Regarding claim 1, Chen teaches a device comprising: 
a detector structure (paragraphs [0041]-[0044] teach an optical sensor) including a plurality of detectors (paragraphs [0041]-[0044] teach the optical sensor comprising a plurality of optical sensors) capable of detecting a fluorescent signal emitted during nucleotide incorporation during template-dependent nucleic acid synthesis (paragraph [0038] teaches the apparatus is capable of detecting fluorescence; paragraphs [0091] and [0138] teach detecting fluorescence from DNA sequencing), 
wherein the detector structure includes a plurality of pixels (paragraphs [0041]-0044] and [0059] teach an array of light detectors, wherein “plurality of pixels” has a broadest reasonable interpretation as groupings of the detectors), each pixel of the plurality of pixels including a set of detectors of the plurality of detectors (paragraphs [0041]-0044] and [0059] teach an array of light detectors, wherein each “pixel” or grouping is being interpreted as comprising a set of light detectors of the array of light detectors), 
wherein the set of detectors are defined within the semiconductor structure (Fig. 17; paragraph [0042] teach a photodiode comprises semiconductor materials) by a p-type substrate (Fig. 17, P-type 605), a deep n-type implant (N-type 604), a shallow n-type implant (N-type 602), and a p-type implant (P-type 601) disposed over the shallow n-type implant.
Chen teaches that DNA sequencing is determined by fluorescence (paragraph [0091]), nucleic acid molecules may be attached to a glass slide (paragraph [0099]), that the invention can be applied to nucleic acid detection and DNA sequencing (paragraphs [0093]-[0094]), detecting binding interaction of nucleic acids (paragraphs [0149], [0150]), nucleotides may be fixed and identified on a system (paragraphs [0151]-[0152]), and that a suspension flows past at least one light detector (claim 24). 
However, Chen fails to explicitly teach a transparent layer defining a surface exposed to a flow volume and to secure a target polynucleotide template; the detector structure in optical communication with and secured to the transparent layer.
Nordman teaches a device for identifying nucleotides in a nucleic acid sequence (abstract) comprising a transparent layer (Fig. 1, element 112; paragraph [0052], “substrate 112”) defining a surface exposed to a flow volume (paragraph [0052]) and capable of securing a target polynucleotide template (paragraph [0068]); and a detector structure (Fig. 1, optical assembly 130) in optical communication with and secured to the transparent layer (Fig. 1).
Since Nordman teaches genetic analysis, similar to Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Nordman to provide a transparent layer defining a surface exposed to a flow volume and to secure a target polynucleotide template; the detector structure in optical communication with and secured to the transparent layer. Doing so would utilize known structures for genetic analysis, which would have a reasonable expectation of successfully allowing a sample volume to be analyzed with respect to a detector structure. Furthermore, doing so would improve efficiency and ease of analysis.
Note that the target polynucleotide template is not positively recited structurally and is interpreted as functional limitations of the claimed device. 
Note that the functional recitations that describe the transparent layer and the plurality of detectors are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.
Regarding claim 2, Chen further teaches wherein each pixel of the plurality of pixels includes at least two detectors of the plurality of detectors (paragraphs [0041]-0044] and [0059] teach an array of light detectors, wherein each “pixel” or grouping is being interpreted as comprising a set of at least two light detectors of the array of light detectors).
Regarding claim 4, Chen further teaches wherein each pixel includes at least four detectors (paragraph [0052] teaches at least four optical sensors; paragraphs [0041]-0044] and [0059] teach an array of light detectors, wherein each “pixel” or grouping is being interpreted as comprising a set of at least four light detectors of the array of light detectors).
Regarding claim 5, Chen in view of Nordman fail to teach wherein the transparent layer includes an energy propagation layer.
Nordman teaches a metallic film (paragraph [0054], metallic film 114), which is capable of being an energy propagation layer. Nordman teaches the metallic film allows for total internal reflection of light (paragraph [0076]), wherein the optical assembly is capable of detecting light from different source points (paragraph [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to further incorporate the teachings of Nordman to provide wherein the transparent layer includes an energy propagation layer. Doing so would utilize known structures in the art, which would improve analysis of a flow volume.
Regarding claim 10, Chen further teaches the device further comprising a filter layer disposed between the device structure and the transparent layer (paragraph [0175] teaches a filter is placed between a detection zone and a photodiode).
Regarding claim 11, Chen further teaches wherein the filter layer is capable of limiting transmission of excitation energy (paragraph [0175] teaches a filter is placed between a detection zone and a photodiode).
Regarding claim 12, Chen in view of Nordman fail to teach the device further comprising a well structure defining wells disposed on the transparent layer opposite the detector structure.
Nordman teaches a sample holder (Fig. 3, element 110; Fig. 5) with a well structure defining wells (310) disposed on the transparent layer opposite the detector structure. Nordman teaches the wells can contain a DNA molecule immobilized to the bottom (paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to further incorporate the teachings of Nordman to provide the device further comprising a well structure defining wells disposed on the transparent layer opposite the detector structure. Doing so would utilize known sample holders for genetic analysis, as taught by Nordman, which would have a reasonable expectation of successfully providing areas for immobilizing specific polynucleotide templates.
Regarding claim 13, Chen in view of Nordman fail to teach the device further comprising a lid, the flow volume defined between the lid and the transparent layer.
Nordman teaches a lid (Fig. 1, cover 116) and a flow volume defined between the lid and the transparent layer (Fig. 1; paragraph [0052] teaches a space 118 serving as a sample chamber for holding a sample fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to further incorporate the teachings of Nordman to provide the device further comprising a lid, the flow volume defined between the lid and the transparent layer. Doing so would utilize known structure in the art, which would have a reasonable expectation of successfully allowing a sample volume to be analyzed with respect to a detector structure. Furthermore, doing so would improve efficiency and ease of analysis.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nordman as applied to claim 2 above, and further in view of Lee (US 20090085136 A1).
Regarding claim 3, while Chen teaches detectors comprising photodiodes (paragraphs [0041]-[0043]), Chen in view of Nordman fail to teach where the at least two detectors are disposed one over the other when viewed in cross-section.
Lee teaches an image sensor comprising a photodiode region (abstract). Lee teaches a vertical-type photodiode providing photodiodes at different depths for receiving different wavelengths of light (paragraph [0017]). Lee teaches at least two detectors disposed one over the other when viewed in cross-section (Fig. 1; color didoes 111, 112, 113). Lee teaches that the vertical-type photodiode inhibits light loss and signal distortion (paragraph [0038]). Lee teaches that by including the vertical-type photodiode, a color filter layer can be omitted, therefore reducing the number of processes for manufacturing an image sensor (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Lee to provide where the at least two detectors are disposed one over the other when viewed in cross-section. Doing so would utilize know types of photodiodes in the art, i.e. a vertical-type photodiode as taught by Lee, which would have a reasonable expectation of reducing manufacturing processes and thus costs while allowing for multiple wavelengths to be detected.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nordman as applied to claim 1 above, and further in view of Su et al. (US 20100330553 A1).
Regarding claim 6, while Nordman teaches a system configured to achieve total internal reflection and a metallic film (paragraph [0075]), Chen in view of Nordman fail to teach the device further comprising an energy propagation layer disposed between the transparent layer and the detector structure.
Su teaches a method for sequencing nucleic acids (abstract) and optical detection of the products of nucleic acid sequencing reactions (paragraph [0003]). Su teaches a device  for analyzing DNA sequencing (Fig. 8) comprising a reaction substrate (610), a light source (605) and an imager (615), wherein the substrate comprises a transparent layer (Fig. 7; paragraph [0030], low refractive index functional layer 520), chelators (525) attached to the transparent layer, an energy propagation layer (510; paragraph [0030], planar waveguide 510) disposed between the transparent layer (520) and a total internal reflection layer (515; paragraph [0030], low refractive index material 515). Su teaches that evanescence from the propagating light is created in the region of the chelators, which is used to detect chelation of reaction products from DNA sequencing reactions (paragraph [0030]). Su teaches that total internal reflection occurs when the dielectric index of a middle layer is larger than that of surrounding layers (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Su to provide the device further comprising an energy propagation layer disposed between the transparent layer and the detector structure. Doing so would utilize known structures capable of energy propagation, as taught by Su, which would have a reasonable expectation of successfully being used to detect reaction products of nucleic acids.
Regarding claim 7, modified Chen fails to teach wherein the energy propagation layer includes a total internal reflection layer.
Su teaches that total internal reflection occurs when the dielectric index of a middle layer is larger than that of surrounding layers (paragraph [0030]). Su teaches an energy propagation layer (510; paragraph [0030], planar waveguide 510) disposed between the transparent layer (520) and a total internal reflection layer (515; paragraph [0030], low refractive index material 515).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman and Su to further incorporate the teachings of Su to provide wherein the energy propagation layer includes a total internal reflection layer. Doing so would utilize known structures capable of energy propagation, as taught by Su, which would have a reasonable expectation of successfully being used to detect reaction products of nucleic acids.
Regarding claim 8, Chen further teaches the device further comprising an energy emitting component (paragraph [0040], “excitation light source”; paragraph [0174], “laser diode”) capable of providing energy to the energy propagation layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nordman as applied to claim 1 above, and further in view of Sanfilippo et al. (US 20110272561 A1).
Regarding claim 9, Chen in view of Nordman fail to teach further comprising a separator structure extending from the detector structure toward the transparent layer, the separator structure opaque to the fluorescent signal.
Sanfilippo teaches a photodiode (abstract), wherein detector arrays are used in a variety of scientific applications (paragraph [0002]). Sanfilippo teaches a metal structure of each photodiodes may surround either a resistive anode or a resistive cathode regions of the photodiode and effectively acts also as a metal shield that reduces cross-talk (paragraphs [0018] and [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Nordman to incorporate the teachings of Sanfilippo to provide a separator structure extending from the detector structure toward the transparent layer, the separator structure opaque to the fluorescent signal. Doing so would utilize known structures in the art of optical sensors, as taught by Sanfilippo, which would have a reasonable expectation of reducing cross-talk between the detectors, thus improving overall detection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,605,734 (hereinafter, “Patent ‘734”). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
Regarding claim 1, Patent ‘734 recites a device comprising: a transparent layer defining a surface exposed to a flow volume and to secure a target polynucleotide template; and a detector structure in optical communication with and secured to the transparent layer and including a plurality of detectors configured to detect a fluorescent signal emitted during nucleotide incorporation during template-dependent nucleic acid synthesis, wherein the detector structure includes a plurality of pixels, each pixel of the plurality of pixels including a set of detectors of the plurality of detectors, wherein the set of detectors are defined within the semiconductor structure by a p-type substrate, a deep n-type implant, a shallow n-type implant, and a p-type implant disposed over the shallow n-type implant (claim 1).
Regarding claim 2, Patent ‘734 recites wherein each pixel of the plurality of pixels includes at least two detectors of the plurality of detectors (claim 2).
Regarding claim 3, Patent ‘734 recites where the at least two detectors are disposed one over the other when viewed in cross-section (claim 1 recites “set of detectors overlapping another detector of the set of detectors”).
Regarding claim 4, Patent ‘734 recites wherein each pixel includes at least four detectors (claim 4).
Regarding claim 5, Patent ‘734 recites wherein the transparent layer includes an energy propagation layer (claim 5).
Regarding claim 6, Patent ‘734 recites further comprising an energy propagation layer disposed between the transparent layer and the detector structure (claim 6).
Regarding claim 7, Patent ‘734 recites wherein the energy propagation layer includes a total internal reflection layer (claim 7).
Regarding claim 8, Patent ‘734 recites the device further comprising an energy emitting component to provide energy to the energy propagation layer (8).
Regarding claim 9, Patent ‘734 recites the device further comprising a separator structure extending from the detector structure toward the transparent layer, the separator structure opaque to the fluorescent signal (claim 9).
Regarding claim 10, Patent ‘734 recites the device further comprising a filter layer disposed between the device structure and the transparent layer (claim 10).
Regarding claim 11, Patent ‘734 recites wherein the filter layer is configured to limit transmission of excitation energy (claim 11).
Regarding claim 12, Patent ‘734 recites further comprising a well structure defining wells disposed on the transparent layer opposite the detector structure (13).
Regarding claim 13, Patent ‘734 recites further comprising a lid, the flow volume defined between the lid and the transparent layer (claim 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai et al. (KR 20130047550 A) teaches a photodiode (Fig. 1b) comprising a p-type substrate (102,104), a deep n-type implant (106), a shallow n-type implant (110), and a p-type implant (112) disposed over the shallow n-type implant.
Foss et al. (US 4423325 A) teaches a detector array comprising pixels (abstract) comprising three detectors per pixel (Fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798               

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797